PER CURIAM.
The compensation order appealed from is affirmed except as to the finding relative to maximum medical improvement. The parties agreed that the date as found by the deputy is error. The claimant, cross appellant, argues that maximum medical improvement occurred on August 7, 1979. The employer/carrier, cross appellee, voluntarily paid temporary total disability benefits until September 6, 1979, and requests this court to amend the order to reflect such payment of benefits. The order is modified to reflect a maximum medical improvement of September 6, 1979.
ERVIN, SHAW and WENTWORTH, JJ., concur.